UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Mark Alan Lane,                                 )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No. 11-0981 (ESH)
                                                )
Federal Bureau of Prisons,                      )
                                                )
                Defendant.                      )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of the complaint under the screening

provisions of 28 U.S.C. § 1915A.1 Plaintiff, a prisoner at the United States Penitentiary in

Lompoc, California, sues the Bureau of Prisons (“BOP”) under the Privacy Act, 5 U.S.C. § 552a,

for allegedly refusing to amend a 2002 judgment and commitment order contained in his inmate

file to include his grand jury indictment. Plaintiff claims that the alleged inaccurate record is

adversely affecting his custody and seeks injunctive relief and monetary damages. See Compl. at

3-4. Because the instant complaint presents a claim that was or could have been raised in a

previous action, the Court will dismiss this action as procedurally barred.2


        1
          Section 1915A requires the Court to screen a prisoner’s complaint “before docketing, if
feasible or, in any event, as soon as practicable after docketing” and to dismiss it upon a
determination that the complaint, among other enumerated grounds, fails to state a claim upon
which relief may be granted. 28 U.S.C. § 1915A(a)-(b)(1).
        2
          By Order of May 26, 2011, plaintiff was directed to supply certain financial
information to permit the Court to rule on his motion to proceed in forma pauperis (“IFP”).
While that order was outstanding, plaintiff tendered the $350.00 filing fee applicable to civil
actions on June 8, 2011. On June 28, 2011, plaintiff supplied the financial information,
prompting the Court to then grant his IFP application and assess an initial partial filing fee. (See
Dkt. # 5.) Under the filing fee requirements of the Prison Litigation Reform Act, a prisoner who
“brings a civil action . . . shall be required to pay the full amount of a filing fee.” 28 U.S.C. §
                                                                                          (continued...)
       Under the principle of res judicata, a final judgment on the merits in one action “bars any

further claim based on the same ‘nucleus of facts’ . . . .” Page v. United States, 729 F.2d 818,

820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

1977)); see Crowder v. Bierman, Geesing, and Ward LLC, 713 F. Supp. 2d 6, 10 (D.D.C. 2010)

(“Under the doctrine of res judicata, or claim preclusion, a subsequent lawsuit will be barred if

there has been prior litigation (1) involving the same claims or cause of action, (2) between the

same parties or their privies, and (3) there has been a final, valid judgment on the merits, (4) by a

court of competent jurisdiction.”) (citation and internal quotation marks omitted). Res judicata

bars the relitigation “of issues that were or could have been raised in [the prior] action.” Drake

v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen v. McCurry, 449 U.S.

90, 94 (1980)); see I.A.M. Nat’l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 (D.C.

Cir. 1983) (noting that res judicata “forecloses all that which might have been litigated

previously”).

       This Court previously adjudicated the merits of plaintiff’s claim against BOP arising

from BOP’s maintenance of plaintiff’s presentence investigation report contained in his inmate

file. See Lane v. Fed. Bureau of Prisons, Civ. No. 08-1269 (RJL) (D.D.C. June 9, 2009) (Mem.

Op.) [Dkt. # 26] (Lane I) (finding BOP’s inmate records to be exempt from the Privacy Act’s

accuracy, amendment, and damages provisions), aff’d No. 09-5228 (D.C. Cir. Jan. 7, 2010)

[Dkt. # 36]. Because plaintiff could have included in the prior action the current claim arising

from BOP’s maintenance of the judgment and commitment order contained in his inmate file, he




       2
         (...continued)
1915(b)(1). This “obligation to pay the filing fee [arises] at the time he [seeks] to file his
[case].” In re: Smith, 114 F.3d 1247, 1251 (D.C. Cir. 1997). Because plaintiff has satisfied the
filing fee requirement, the Court will vacate the Order assessing a partial filing fee.

                                                  2
is foreclosed from litigating this claim in a new action.3 Therefore, the case will be dismissed.

See Walker v. Seldman, 471 F. Supp. 2d 106, 114 n.12 (D.D.C. 2007) (“While it is true that res

judicata is an affirmative defense, courts may dismiss sua sponte when they are on notice that a

claim has been previously decided because of the policy interest in avoiding ‘unnecessary

judicial waste.’ ”) (quoting Arizona v. California, 530 U.S. 392, 412 (2000)); Ficken v. Golden,

696 F. Supp. 2d 21, 34 n.13 (D.D.C. 2010) (“[B]ecause res judicata belongs to courts as well as

to litigants, a court may invoke res judicata sua sponte.”) (citations and internal quotation marks

omitted). A separate Order accompanies this Memorandum Opinion.



                                                     ___________/s/__________
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

DATE: July 8, 2011




       3
         Even if the claim is not precluded, the overarching issue of whether plaintiff had any
recourse against BOP under the Privacy Act was adjudicated in Lane I. Therefore, plaintiff
would be collaterally estopped from litigating the same issue anew. See Ashe v. Swenson, 397
U.S. 436, 443-44 (1970) (collateral estoppel “means simply that when an issue of ultimate fact
has once been determined by a valid and final judgment, that issue cannot again be litigated
between the same parties in any future lawsuit.”). Furthermore, because the reasons supporting
the dismissal of Lane I would apply equally to this action, dismissal would be warranted also
under § 1915A for failure to state a claim upon which relief may be granted.